Citation Nr: 0514458	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  04-37 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO), which denied the benefits sought on 
appeal.

The issue of entitlement to service connection for tinnitus 
is being remanded and addressed in the REMAND portion of the 
decision below.


FINDING OF FACT

By extending the benefit of the doubt to the veteran, his 
bilateral hearing loss was incurred in service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Despite efforts by the RO, the veteran's service medical 
records from his period of active service are not available.  
A response from the National Personnel Records Center (NPRC) 
stated that no records of the claimant were available, and 
suggested that all such records would have been destroyed in 
a 1973 fire at the NPRC, St. Louis.

The veteran contends that while on active duty during World 
War II, he was exposed to both large and small gunfire while 
serving with the 235th Combat Engineers.

Audiometric testing conducted by Heartland Hearing 
Specialists received in October 2003 showed left and right 
ear sensorineural hearing loss ranging from moderate to 
profound.  The report indicated that there were no 
deformities of the pinna, no active drainage, no pain or 
discomfort in the ear, and no acute dizziness.  Video 
otoscopic examination of the canals showed no significant 
accumulation or foreign bodies.  The examiner noted that 
noise induced hearing loss could develop slowly from a 
history of daily exposure to damaging noise levels.  Early 
exposure might produce only a temporary threshold shift from 
which the patient recovers after a period away from the 
environment; however, repeated exposure and frequent 
temporary threshold shifts will often result in permanent 
threshold shifts.

It was noted that the audiometric indicators included a 
sensorineural hearing loss more pronounced in the higher 
frequencies concomitant with a history of excessive noise 
exposure.  Often the hearing loss is greatest at 4,000 or 
6,000 Hz with a slight recovery at 8,000 Hz.  

The examiner noted that exposure to constant and rapid 
discharging of firearms without hearing protection is a major 
cause of such hearing loss.  The veteran reported that he was 
exposed to damaging noise levels of rapid fire and it was 
noted that the veteran's audiogram would indicate that his 
hearing loss was due to such noise exposure.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

By a letter dated March 2003, the RO notified the appellant 
of the information and evidence not of record that is needed, 
the information and evidence that the VA will seek to 
provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claim.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claims.  He has been made 
aware of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The letter indicated that the RO had received his 
claim for service connection for bilateral hearing loss and 
tinnitus.  The letter informed the appellant of what the 
evidence must show to establish entitlement to the benefits 
he wanted.  

The appellant was informed that he had within 30 days to 
submit information.  The appellant was told of what 
information/evidence that had already been received.  He was 
informed if there were more records to complete the enclosed 
VA Form 21-4142s, and VA would assist in obtaining the 
records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

After the March 2003 letter was sent, a rating decision was 
issued in July 2003 followed by a statement of the case in 
October 2004. 

For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1131, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Analysis

The evidence clearly shows that the veteran has bilateral 
sensorineural hearing loss ranging from moderate to profound.  
Although the NPRC has indicated that the 1973 fire destroyed 
the veteran's service medical records, he contends that his 
duties as a combat engineer during World War II exposed him 
to large and small arms fire.  Audiometric testing received 
in October 2003 indicated that the veteran's hearing loss was 
due to noise exposure consistent with rapid discharging of 
firearms without hearing protection.  

In sum, resolving all reasonable doubt in the veteran's 
favor, under the particular facts of this case, entitlement 
to service connection for bilateral hearing loss is granted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.


REMAND

?	A remand is necessary in this case in order to schedule 
a VA examination.

The veteran contends that he suffers from tinnitus; however, 
he has not been diagnosed with tinnitus.  At his audiometric 
examination conducted by Heartland Hearing Specialists 
received by the RO in October 2003, the veteran did not 
complain of tinnitus.

Therefore, a remand is necessary to ensure that the 
evidentiary record is complete.  Accordingly, the case is 
REMANDED for the following development:

1.  The veteran should be scheduled for a 
VA examination.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of the 
examination must include responses to 
each of the following items:

          A.  Does the veteran have 
tinnitus?

          B.  If he does, the examiner 
should state a medical opinion as to 
whether it is at least as likely as not 
that the disorder is the result of his 
service connected bilateral hearing loss 
or noise exposure in service.

2.  The RO must ensure that all notice 
and duty-to-assist provisions of VCAA are 
properly applied in the development of 
the appellant's claim.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


